Opinion of the Court by
Judge Williams;
The fact that Sanders Eaves had personal knowledge as to one of the transactions, to be investigated by the arbitrators, was disclosed by him, apparently for the purpose of being released from the position of an arbitrator, between his son and the appellant, for which the latter himself had selected him; but-the objection of the appellant seems to have been made, upon an agreement being made by the appellee, that said Eaves would not be examined as a witness. That agreemnt was not violated, and under the circumstances there was no impropriety in said Eaves acting, as he had been appointed to act, as one of the arbitrators, and it seems to us the court properly overruled the exception to the award based on these facts.
Whether the court erred in so overruling said exception being the only question presented on this appeal, the judgment is affirmed.